DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/16/2021 and 6/2/2021. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopez et al. (US-2017/0158193-A1, hereinafter Lopez).



Regarding claim 1, Lopez discloses:
maneuvering, by one or more processors (paragraph [0083] and FIG. 8, maneuver-planning apparatus-4, controller-5, mission planner-14, trajectory-planning apparatus-15, and motor vehicle-50);
the vehicle in the autonomous driving mode along a route (paragraph [0083]);
using pre-stored map information, the pre-stored map information identifying a plurality of keep clear regions that the vehicle can drive through in the autonomous driving mode but should not stop (paragraphs [0081-0083], the motor vehicle drives along the specific trajectory in an automated state; and FIG. 8, map-9);
identifying, by the one or more processors (paragraphs [0081-0082] and FIG. 8, map-9, underlying-surface-detection apparatus-10, object-detection apparatus-11, current scenario-12, and elementary situation-13);
a subset of the plurality of keep clear regions of the route (paragraphs [0060-0066]; FIG. 5a, motor vehicle-50, junction-61, elementary situations-101.1, 101.2,101.3,101.4, and monitoring regions-110.1,110.2,110.3,110.4; and FIG. 5b, motor vehicle-50, junction-61, elementary situations-101.5,101.6,101.7, and monitoring regions-110.5,110.6,110.7);
generating, by the one or more processors (paragraphs [0082-0083] and FIG. 8, environment-perception apparatus-2, scenario-interpretation apparatus-3, maneuver-planning apparatus-4, mission planner-14, trajectory-planning apparatus-15, and system-detection apparatus-19);
a speed plan for stopping the vehicle without stopping within the subset of the plurality of the keep clear regions (paragraph [0082], at least one elementary situation which corresponds to an intermediate chronological operation in the current scenario);
using, by the one or more processors (paragraph [0083] and FIG. 8, controller-5, regulating apparatus-16, actuator system-17, and motor vehicle-50); and
the speed plan to stop the vehicle (paragraph [0083], for each of the elementary situations, the scenario-interpretation apparatus estimates a destination point).
Regarding claims 2 and 12, Lopez further discloses:
wherein the speed plan identifies a future location for stopping the vehicle prior to a destination of the speed plan without stopping at the subset of the plurality of keep clear regions (paragraphs [0060-0066]; FIG. 5a, motor vehicle-50, and monitoring regions-110.1,110.2,110.3,110.4; and FIG. 5b, motor vehicle-50, and monitoring regions-110.5,110.6,110.7).
Regarding claims 3 and 13, Lopez further discloses:
wherein the speed plan includes information for controlling the deceleration of the vehicle to stop the vehicle (paragraphs [0082-0083] and FIG. 8, controller-5, trajectory-planning apparatus-15, regulating apparatus-16, actuator system-17, and motor vehicle-50); and
without stopping within the subset of the plurality of keep clear regions (paragraphs [0060-0066]).
Regarding claims 4 and 14, Lopez further discloses:
wherein the subset of the plurality of keep clear regions are relevant to a path and a current location of the vehicle (paragraphs [0060-0066]; FIG. 5a, motor vehicle-50, and monitoring regions-110.1,110.2,110.3,110.4; and FIG. 5b, motor vehicle-50, and monitoring regions-110.5,110.6,110.7).
Regarding claims 8 and 18, Lopez further discloses:
wherein at least one of the subset of the plurality of keep clear regions corresponds to an area that crosses a lane of traffic (paragraphs [0060-0066]; FIG. 5a, monitoring regions-110.2,110.3,110.4; and FIG. 5b, monitoring regions-110.6).
Regarding claims 9 and 19, Lopez further discloses:
wherein generating the speed plan includes adjusting a default minimum clearance value for a given keep clear region of the subset of the plurality of keep clear regions (paragraphs [0087-0091]; FIG. 9a, monitoring region-110.1, and destination point-111.1; FIG. 9b, monitoring region-110.2, and destination point-111.1; FIG. 9c, monitoring region-110.3, and destination point-111.2; and FIG. 9d, monitoring region-110.4, and destination point-111.3).
Regarding claims 10 and 20, Lopez further discloses:
wherein the adjusted default minimum clearance value has a negative value to define an acceptable amount of overlap with the given keep clear region (paragraphs [0087-0091]; FIG. 9a, monitoring region-110.1, and destination point-111.1; and FIG. 9c, monitoring region-110.3, and destination point-111.2).
Regarding claim 11, Lopez further discloses:
one or more processors configured to: (paragraphs [0081-0083] and FIG. 8, environment-perception apparatus-2, scenario-interpretation apparatus-3, maneuver-planning apparatus-4, controller-5, map-9, underlying-surface-detection apparatus-10, object-detection apparatus-11, current scenario-12, elementary situation-13, mission planner-14, trajectory-planning apparatus-15, regulating apparatus-16, actuator system-17, system-detection apparatus-19, and motor vehicle-50);
maneuver the vehicle in the autonomous driving mode along a route (paragraph [0083]);
using pre-stored map information, the pre-stored map information identifying a plurality of keep clear regions that the vehicle can drive through in the autonomous driving mode but should not stop (paragraphs [0081-0083], the motor vehicle drives along the specific trajectory in an automated state; and FIG. 8, map-9);
identify a subset of the plurality of keep clear regions of the route (paragraphs [0060-0066]; FIG. 5a, motor vehicle-50, junction-61, elementary situations-101.1, 101.2,101.3,101.4, and monitoring regions-110.1,110.2,110.3,110.4; and FIG. 5b, motor vehicle-50, junction-61, elementary situations-101.5,101.6,101.7, and monitoring regions-110.5,110.6,110.7);
generate a speed plan for stopping the vehicle without stopping within the subset of the plurality of the keep clear regions (paragraph [0082], at least one elementary situation which corresponds to an intermediate chronological operation in the current scenario); and 
use the speed plan to stop the vehicle (paragraph [0083], for each of the elementary situations, the scenario-interpretation apparatus estimates a destination point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, as applied to claims 1 and 11 above, and further in view of Ito et al. (US-2012/0161951-A1, hereinafter Ito).
Regarding claims 5 and 15, Lopez does not disclose assigning a priority value to each keep clear region. However, Ito discloses a vehicle obstacle notification apparatus, including the following features:
wherein determining the speed plan includes adjusting a given keep clear region of the subset of the plurality of keep clear regions (paragraphs [0050-0051]; FIG. 8, region priority defined from road map information; FIG. 9, region priority defined from a predicted travel route; and FIG. 10, final region priority); and
the given keep clear region has a lowest priority value of all of the keep clear regions of the subset of the plurality of keep clear regions (paragraphs [0012] and [0050-0051]).
Ito teaches that an obstacle information acquisition section should detect obstacle regions along a predicted travel route such as a crosswalk region, an intersection, an oncoming traffic region, a crosswalk with a pedestrian, and a region with an oncoming vehicle. Obstacle-specific region priorities are used to rank the priority of the obstacle-specific regions (paragraph [0012]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the ranked order of the values associated with each obstacle-specific region of Ito into the maneuver-planning apparatus of Lopez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the trajectory planning of Lopez requires prioritizing the safety of vulnerable users such as pedestrians and cyclists over other objects in monitoring regions.
Regarding claims 6 and 16, Lopez does not disclose assigning a priority value to each keep clear region. However, Ito further discloses:
wherein at least one of the subset of the plurality of keep clear regions corresponds to an active crosswalk and at least one of the subset of the plurality of keep clear regions corresponds to an inactive crosswalk, and the active crosswalk is associated with a higher priority value than the inactive crosswalk (paragraph [0012], pedestrian serving as one of the obstacles is existing or predicted to exist in the crosswalk).
Ito teaches that, when the acquired positions and the types of obstacles indicate that a pedestrian serving as one of the obstacles is existing or predicted to exist in the crosswalk, and an oncoming vehicle serving as one of the obstacles is existing or predicted to exist in the oncoming traffic within an intersection, the obstacle-specific region priority assigned to the pedestrian crosswalk is higher than the obstacle-specific region priority assigned to the oncoming vehicle intersection (paragraph [0012]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the ranked order of the values associated with each obstacle-specific region of Ito into the maneuver-planning apparatus of Lopez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the trajectory planning of Lopez requires prioritizing the safety of vulnerable users such as pedestrians and cyclists over other objects in monitoring regions.
Regarding claims 7 and 17, Lopez does not disclose assigning a priority value to each keep clear region. However, Ito further discloses:
wherein at least one of the subset of the plurality of keep clear regions corresponds to an active crosswalk, at least one of the subset of the plurality of keep clear regions corresponds to an intersection, and the active crosswalk is associated with a higher priority value than the intersection (paragraph [0012], when the acquired positions and the types of obstacles indicate that a pedestrian serving as one of the obstacles is existing or predicted to exist in the crosswalk, and an oncoming vehicle serving as one of the obstacles is existing or predicted to exist in the oncoming traffic within an intersection, the obstacle-specific region priority assigned to the pedestrian is higher than the obstacle-specific region priority assigned to the oncoming vehicle).
Ito teaches that, when the acquired positions and the types of obstacles indicate that a pedestrian serving as one of the obstacles is existing or predicted to exist in the crosswalk, and an oncoming vehicle serving as one of the obstacles is existing or predicted to exist in the oncoming traffic within an intersection, the obstacle-specific region priority assigned to the pedestrian crosswalk is higher than the obstacle-specific region priority assigned to the oncoming vehicle intersection (paragraph [0012]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the ranked order of the values associated with each obstacle-specific region of Ito into the maneuver-planning apparatus of Lopez. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since the trajectory planning of Lopez requires prioritizing the safety of vulnerable users such as pedestrians and cyclists over other objects in monitoring regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667